                    Case 19-11240-LSS           Doc 293       Filed 07/02/19        Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                       :
In re:                                                 :       Chapter 11
                                                       :
FTD Companies, Inc., et al.,1                          :       Case No. 19-11240 (LSS)
                                                       :
                    Debtors.                           :       (Jointly Administered)
                                                       :
                                                       :       Re: Docket No. 144
                                                       :

                          ORDER GRANTING MOTION OF
              THE DEBTORS FOR AN ORDER (I) EXTENDING THE TIME
         WITHIN WHICH THE DEBTORS MUST FILE THEIR (A) SCHEDULES OF
      ASSETS AND LIABILITIES, (B) STATEMENTS OF FINANCIAL AFFAIRS, AND
     (C) RULE 2015.3 FINANCIAL REPORTS AND (II) GRANTING RELATED RELIEF

                     This matter coming before the Court on the Motion of the Debtors for an Order

 (I) Extending the Time Within Which the Debtors Must File Their (A) Schedules of Assets and

 Liabilities, (B) Statements of Financial Affairs, and (C) Rule 2015.3 Financial Reports and

 (II) Granting Related Relief (the "Motion"),2 filed by the above-captioned debtors and debtors in

 possession (collectively, the "Debtors"); the Court having reviewed the Motion and the First Day

 Declaration; the Court having found that (i) the Court has jurisdiction over this matter pursuant

 to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

 States District Court for the District of Delaware, dated as of February 29, 2012, (ii) this is a

 core proceeding pursuant to 28 U.S.C. § 157(b), (iii) venue is proper before this Court pursuant

 to 28 U.S.C. §§ 1408 and 1409, and (iv) notice of the Motion was sufficient under the
 1
          The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
          numbers, if any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936); Florists'
          Transworld Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC
          (7970); FTD, Inc. (1271); FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190);
          FTD Mobile, Inc. (7423); Giftco, LLC (5832); Provide Cards, Inc. (3462); Provide Commerce LLC (0019);
          and Provide Creations, Inc. (8964). The Debtors' noticing address in these chapter 11 cases is
          3113 Woodcreek Drive, Downers Grove, IL 60515.
 2
          Capitalized terms not otherwise defined herein have the meanings given to them in the Motion.


 RLF1 21486002v.1
                   Case 19-11240-LSS      Doc 293       Filed 07/02/19    Page 2 of 2



circumstances; and the Court having determined that the legal and factual bases set forth in the

Motion and the First Day Declaration establish just cause for the relief granted herein;

                   IT IS HEREBY ORDERED THAT:

                   1.    The Motion is GRANTED as set forth herein.

                   2.    The time within which the Debtors must file their Schedules and

Statements and initial Rule 2015.3 Reports is extended through and including July 13, 2019,

without prejudice to the Debtors' right to seek further extensions of such periods.

                   3.    All time periods set forth in this Order shall be calculated in accordance

with Bankruptcy Rule 9006(a).

                   4.    The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

                   5.    This Court shall retain exclusive jurisdiction over any and all matters

arising from or related to the implementation or interpretation of this Order.




        Dated: July 2nd, 2019                           LAURIE SELBER SILVERSTEIN
        Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
                                                  -2-
RLF1 21486002v.1
